Order entered May 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01579-CV

     DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                  BAGWELL TRUST, ET AL, Appellants

                                                V.

                     BBVA COMPASS AND SAM MEADE, Appellees

                                     On Appeal from the
                                  Culberson County, Texas
                             Trial Court Cause No. DC-14-00991

                                           ORDER
       We GRANT the May 18, 2015 agreed motion for additional extension of time to file

appellees’ brief and ORDER the brief be filed no later than July 3, 2015. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE